Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/29/20.  Claims 1-4 are pending and have been examined.
	Claims 1-4 are rejected.

Drawings
	The drawings filed on 12/29/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 and 5/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually relaxing power consumption limitation” in claim 1 is a relative term which renders the claim indefinite. The term “gradually relaxing power consumption limitation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, the examiner has interpreted “gradually relaxing power consumption limitation” in claim 1 as “relaxing power consumption limitation”.
Claims 2-4, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 an 3 are rejected under 35 U.S.C. 103 as being unpatentable over US20160349725 to Miura et al. (hereinafter “Miura”), in view of translation of JP2009232517 to Murakami.

As per claim 1, Miura substantially discloses a power management device (Miura, see Fig. 2 and its corresponding paragraphs) comprising; processing circuitry (Miura, see Fig. 2 element 11 and its corresponding paragraphs) to control power consumption of a management target apparatus installed in a building (Miura, see Fig. 1 element 30 and Fig. 2 and their corresponding paragraphs), to detect power consumption, at a predetermined timing within a demand term (Miura, see [0035], Fig. 4A and its corresponding paragraphs), to judge whether or not an integrated value of the power consumption per building exceeds a predetermined demand control execution value by a demand-term end point (Miura, see s120-s130 of Fig. 4A and its corresponding paragraphs), wherein the processing circuitry executes baseline judgement control of canceling power consumption limitation for the management target apparatus throughout a predetermined judgement period within the demand term (Miura, see Fig. 4A and its corresponding paragraphs for not performing shut-off operation (i.e. canceling power consumption limitation) throughout a predetermined judgement period within the demand term), judge whether or not a value of a baseline, which is an estimated value based on the integrated value of power consumption in the judgement period, exceeds the demand control execution value by the demand-term end point (Miura, see Fig. 4A s120-s130 and its corresponding paragraphs), when it is judged that the value of the baseline exceeds the demand control execution value by the demand-term end point, executes demand control of limiting power consumption of the management target apparatus, after the judgement period (Miura, see Fig. 4A steps s110-s180 and its corresponding paragraphs), and when the demand control is being executed at the demand-term end point, executes limitation relaxing control of relaxing power consumption limitation for the management target apparatus, before the judgement period in a next demand term (Miura, see Fig. 4A steps s180-s200, and [0068], the shut-off facility is return back to its original state (i.e. relaxing power consumption limitation) when the demand time limit passes (i.e. when the demand control is being executed at the demand-term end point)). Miura does not explicitly disclose to detect power consumption per building, which is power consumption of the entire building, an integrated value of the detected power consumption per building.
However, Murakami in an analogous art discloses to detect power consumption per building, which is power consumption of the entire building, an integrated value of the detected power consumption per building (Murakami, see page 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Murakami into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to provide demand control system that controls appliances so that demand power of entire building does not exceed a predetermined value (Murakami see page 1 and page 4).

As per claim 3, the rejection of claim 1 is incorporated, Miura further discloses wherein the processing circuitry calculates a power reduction amount from a difference between a value of the baseline at the demand-term end point and an integrated value of power consumption at the demand-term end point (Miura, see [0060]). Murakami further discloses power consumption per building (Murakami, see page 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Murakami into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to provide demand control system that controls appliances so that demand power of entire building does not exceed a predetermined value (Murakami see page 1 and page 4).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, in view of Murakami, further in view of US5397926 to Matsui et al. (hereinafter “Matsui”).

As per claim 2, the rejection of claim 1 is incorporated, Miura further discloses executes, after the judgement period, the demand control of a predetermined control level based on a demand control list for each of plurality of control levels at which limiting contents of the power consumption for the management target apparatuses are different (Miura, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0034], [0039] and [0047]), shift from a level executed at an end point of the immediately preceding demand term to a level at which a limiting content power consumption is relaxed (Miura, see Fig. 4A steps s180-s200, and [0068], the shut-off facility is return back to its original state (i.e. relaxing power consumption limitation) when the demand time limit passes (i.e. at an end point of the immediately preceding demand term) to a level at which a limiting content power consumption is relaxed). The combination of Miura and Murakami does not explicitly disclose executes the demand control in the limitation relaxing control so as to shift stepwise from a level.
However, Matsui in an analogous art discloses executes the demand control in the limitation relaxing control so as to shift stepwise from a level (Matsui, see Fig. 2 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Matsui into the above combination of Miura and Murakami. The modification would be obvious because one of the ordinary skill in the art would want to provide a power demand control system realizing smooth and stable power control by returning the normal power in a stepwise fashion (Matsui, see Fig. 2, col. 1 lines 59-61 and abstract).

As per claim 4, the rejection of claim 2 is incorporated, Miura further discloses wherein the processing circuitry calculates a power reduction amount from a difference between a value of the baseline at the demand-term end point and an integrated value of power consumption at the demand-term end point (Miura, see [0060]). Murakami further discloses power consumption per building (Murakami, see page 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Murakami into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to provide demand control system that controls appliances so that demand power of entire building does not exceed a predetermined value (Murakami see page 1 and page 4).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US8311863 discloses a high performance capability assessment model helps a utility industry business meet the challenges of the global marketplace. As a result, the utility industry business can achieve the clarity, consistency, and well-defined execution of core processes that reduce inefficiencies and waste that result from unnecessary process complexity and exceptions. In addition, the high performance capability assessment model helps the utility industry business to identify specific areas in which improvements may be made and understand how to make the improvements, and establishes levels of capability along the way to reaching an ultimate capability goal.
	US8880233 discloses a control system for an energy storage system located behind a utility meter uses a unique, feedback-based, communication and control method to reliably and efficiently maximize economic return of the energy storage system. Operating parameters for the energy storage system are calculated at an external, centralized data center, and are selected to prevent electrical power demand of an electric load location from exceeding a specified set-point by discharging energy storage devices, such as DC batteries, through a bidirectional energy converter during peak demand events. The control system can operate autonomously in the case of a communications failure.
US8886361 discloses an energy decision management system manages, controls, or manipulates data to monitor, measure, or control one or more energy systems. The EDMS includes at least three modules or systems working together to manage the information needed for a user to render decisions as to which energy system to operate, in which the desire is to minimize costs. The EDMS includes a budget/forecast module, a scheduling module, and a performance module. The budget module creates a strategic energy decision plan to run various energy systems. The scheduling module creates an operational schedule to determine which energy system is best to operate based on predetermined criteria. The performance module produces management reports to quantify operational issues and successes.
	US20130274935 discloses a method accepts input energy (e.g., from a power utility) and maintains a record of energy consumption. An energy consumption peak is predicted in response to analyzing the record of energy consumption, and the input energy is augmented with stored energy during the predicted energy consumption peaks. More explicitly, a peak shaving value is selected based on a fraction of the predicted energy consumption peak, and the stored energy is used when energy consumption exceeds the peak shaving value. In one aspect, after a determination is made to use stored energy, it is simply used while it is available. Otherwise, it is supplied based upon an analysis of a predicted value of the stored energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117